Exhibit 99.1 Release:IMMEDIATE For:Comtex News Network (Symbol:CMTX) Contact: Amber Gordon agordon@comtex.com 703-797-8011 COMTEX REPORTS THIRD QUARTER FISCAL 2010 RESULTS NEW YORK, NY, May 14, 2010 – Comtex News Network, Inc. (OTC BB: CMTX), a leading provider of economically useful electronic real-time news, content and SmarTrend® market products, today announced financial results for its third fiscal quarter and the nine month period ended March 31, 2010. For the three months ended March 31, 2010, Comtex revenues increased to $1.9 million from $1.5 million for the three months ended March 31, 2009, representing a 27% increase in revenues.Comtex also reported thatrevenues for the nine month period ended March 31, 2010, increased to $5.5 million from $4.8 million for the same period of the prior fiscal year.The increases were primarily due to growth in sales of our SmarTrend product and increased advertising revenue. Comtex reported an operating loss of $(251,000) and a net loss of $(191,000), or ($0.01) per share, for the third quarter ended March 31, 2010, compared to an operating loss of $(50,000) and a net loss of $(33,000), or $0.00 per share, for thethree monthsended March 31, 2009.For the nine months ended March 31, 2010, Comtex reported an operating loss of $(267,000), and a net loss of $(151,000), or $(0.01) per share, compared to operating income of $24,000, and net income of $39,000, or $0.00 per share, for the nine months ended March 31, 2009.The losses for the periods ended March 31, 2010, were primarily due to increases in the cost of revenues, and increased sales and marketing expenses. For the nine months ended March 31, 2010, EBITDA (as defined and explained in the accompanying note to the table below), excluding the effects of stock-based compensation, was a negative $(143,000) compared to EBITDA of $147,000 for the nine months ended March 31, 2009.The decrease in EBITDA was primarily due to increased expenses mainly in the areas of product line expansion, sales and marketing. About Comtex Comtex (www.comtex.com) provides real-time news, Comtex SmarTrend® Alerts and economically useful information.Comtex customers receive select content from key sources which is further enhanced with stock tickers and an extended lexicon of relevant terms.With a specialization in the financial news and content marketplace, Comtex receives, enhances, combines and filters news and content received from national and international news bureaus, agencies and publications, and distributes more than one million total stories per day.Comtex’s state-of-the-art technology delivers this relevant content and reliable service in real-time.Comtex also provides several proprietary SmarTrend Alert products to investors, including a daily stock market letter (Morning Call), selected stock news (SmarTrend Spotlights), and SmarTrend Alerts (via subscription at www.mysmartrend.com).Comtex has offices in New York City; Boston, Massachusetts; and Alexandria, Virginia. FINANCIAL TABLE FOLLOWS MORE… Comtex Announces 3rd Quarter Results
